Citation Nr: 1213396	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for a psychiatric disability to include a nervous breakdown, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Appellant had active duty from February 1981 to March 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) which determined that new and material had not been received to reopen the Appellant's claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown.  In March 2008, the Appellant was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In May 2008, the Board remanded the Appellant's appeal to the RO for additional action.  

In April 2010, the RO tacitly determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown and denied the claim on the merits.  In March 2012, the Appellant submitted a Motion to Advance on the Docket.  In March 2012, the Board granted the Appellant's motion.  

As to the issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown, the Board is required to consider the question of whether new and material evidence has been received to reopen the Appellant's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a chronic acquired psychiatric disorder to include schizophrenia is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Appellant if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 1998, the Board determined that the Appellant was not a veteran; was ineligible for VA benefits; and denied service connection for a psychiatric disability to include a nervous breakdown.  The Appellant was provided with a copy of the Board's decision.  

2.  The documentation submitted since the March 1998 Board decision is new and material and raises a reasonable possibility of substantiating the Appellant's claim when considered with previous evidence of record.  


CONCLUSION OF LAW

The March 1998 Board decision denying service connection for a psychiatric disability to include a nervous breakdown is final.  New and material evidence sufficient to reopen the Appellant's claim of entitlement to service connection for a psychiatric disability to include a nervous breakdown has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Appellant's claim of entitlement to service connection for a chronic acquired psychiatric disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

A.  Prior Board Decision

In March 1998, the Board determined that the Appellant was "not a veteran of active military, naval, or air service of the Armed Forces of the United States so as to be eligible for VA benefits" and denied service connection for a psychiatric disability to include a nervous breakdown.  The Appellant was provided with a copy of the Board's decision.  

The evidence upon which the Board formulated its decision may be briefly summarized.  A March 1981 Army occupational therapy evaluation notes that the Appellant exhibited "increasingly disruptive" behavior including "breaking formation during PT exercises and going over to sit in the CO's car" and "an inability to attend anything in a lecture-type class;" "evasive and tangential" speech during an interview; and difficulty staying on a single subject.  In his March 1994 Veteran's Application for Compensation or Pension (VA Form 21-526), the Appellant advanced that he initially manifested schizophrenia in January 1981.  A January 1987 hospital summary from Cuyahoga County Hospitals indicates that the Appellant presented a six year history of schizophrenia and an inability to complete his National Guard training in 1981 due to "a probable psychotic break."  The Appellant was diagnosed with chronic schizophrenia.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the March 1998 Board decision consists of private clinical documentation, Social Security Administration (SSA) documentation, the transcript of the March 2008 videoconference hearing before the undersigned Acting Veterans Law Judge; and written statements from the Appellant.  Clinical documentation from Quinco Community Mental Health Center dated in May 1982 states that the Appellant's mother reported that the Appellant's "problems began during childhood but seemed to have been exacerbated during his brief stint in the military service."  At the March 2008 videoconference hearing, the Appellant testified that he had been "found passed out in the woods by the MPs" who thought he had sustained "a nervous breakdown" and was subsequently treated at the Fort Benning, Georgia, military hospital.  

The Appellant's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  The Appellant's testimony includes new assertions that he experienced a psychotic episode and was provided psychiatric treatment during active service.  The Board finds that the Appellant's testimony is credible.  The May 1982 clinical documentation from Quinco Community Mental Health Center conveys that the Appellant's pre-existing psychiatric disability had been exacerbated or otherwise became symptomatic during active duty and resulted in his separation from the National Guard.  The private psychiatric treatment records and the Appellant's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Appellant's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Appellant's claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown is reopened.  


ORDER

The Appellant's application to reopen his claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown is granted.  


REMAND

In light of its reopening above, the Appellant's claim of entitlement to service connection for a chronic acquired psychiatric disorder to include schizophrenia is to be determined following a de novo review of the entire record. 

The Appellant asserts that his chronic schizophrenia was initially manifested during active duty.  He testified that he received psychiatric treatment at the Fort Benning, Georgia, military hospital.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In reviewing the Appellant's service documentation of record, the Board observes that there is no documentation of any inservice psychiatric treatment.  VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When an appellant identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Appellant has not been afforded a VA examination for compensation purposes to ascertain the nature and etiology of his chronic acquired psychiatric disorder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that he provide information as to all treatment of his chronic acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Appellant, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of (1) the records of the Fort Benning, Georgia, military medical facility for the period from February 10, 1981, to March 26, 1981, for any entries pertaining to the Appellant.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file and the Appellant notified pursuant to the notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

3.  Associate with the claims folder any VA medical records pertaining to the treatment of the Appellant.  

4.  Then schedule the Appellant for a VA psychiatric examination for compensation purposes to address the current nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic psychiatric disorder had its onset during active service; is etiologically related to the Appellant's reported inservice unusual behavior; or otherwise originated during active service.  

Send the claims folder, including a copy of this remand, to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then adjudicate the Appellant's claim on a de novo basis.  If the benefit sought on appeal remains denied, the Appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


